Citation Nr: 1529125	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep disorder. 

2.  Entitlement to service connection for bilateral restless leg syndrome. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1986 to September 2007. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Houston, Texas (RO), which denied the benefits sought on appeal. 

On his November 2011 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board.  He was scheduled for a June 2015 Board hearing via videoconference capabilities, but he failed to show and without good cause.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(c), (d) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of bilateral restless leg syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep disorder was not present in service or shown by competent and credible evidence to otherwise be causally or etiologically related to the Veteran's service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in March 2010, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

 VCAA notice was completed prior to the initial AOJ adjudication of the claims. Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

 With regard to the duty to assist, the Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the Veteran's sleep disorder and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not establish that the Veteran suffered an injury, disease or event noted during military service related to sleep apnea, the Board finds that affording the veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's sleep apnea and his military service is not appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While the record reflects a current diagnosis for sleep apnea, post-service treatment records show that the Veteran was not first diagnosed or treated for his current sleep apnea until two years after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorder and his service.  Moreover, the Veteran has not asserted that his sleep apnea had an onset during his period of service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Simply stated, referral of the claim for an examination or obtainment of a medical opinion in this matter under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Veteran seeks entitlement to service connection for sleep disorder.  He asserts that his current sleep disorder is related to his period of service.  

With respect to element (1), the medical evidence of record demonstrates that the Veteran has been diagnosed with moderate sleep disorder.  See September 2009 private sleep study.  It is clear that element (1), current disability, is satisfied.

With respect to element (2), in-service disease or injury, the Veteran's service treatment records do not document any treatment or complaints involving sleep impairment, let alone findings indicative of sleep apnea.  The Veteran has not asserted that his sleep disorder had an onset or first manifested during his period of service.  A review of the Veteran's service treatment records shows no complaints, diagnosis, or treatment of sleep apnea.  On his March 2007 report of medical history prior to separation, the Veteran specifically denied that he had trouble sleeping.  

The first medical evidence of sleep disorder comes in August 2009 when the Veteran presented with complaints of trouble sleeping.  He was referred for a sleep study, which was conducted in September 2009 and reflects a diagnosis of moderate sleep disorder.  

In addition, the clinical evidence does not reflect, nor has the Veteran's provided lay statements to the effect that he has experienced symptoms of sleep apnea since service.  Significantly, it was not until 2009, two years after the Veteran's discharge from service that he initially complained of, and sought treatment for, symptoms associated with sleep problems.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (noting that that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

Essentially, there is no evidence of a sleep disorder first manifesting in service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over the two year time span between his separation from service and the first evidence of sleep disorder.  See 38 C.F.R. § 3.303.  As such, service connection may not be established based on chronicity in service, or post- service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306.

The competent evidence of record does not demonstrate that the Veteran's obstructive sleep apnea had an onset during his periods of service or within the first year after his separation from service.  Element (2), an in-service disease, has not been satisfied, and the claim fails on a direct basis. 

For the sake of completeness, the Board will also briefly address the remaining (3) element.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).

With respect to element (3), medical nexus, in the absence of in-service incurrence or aggravation of a disease or injury, a medical nexus opinion would seem to be impossibility. The Boards notes that there is no favorable medical nexus opinion of record that supports a direct medical link between the current diagnosis of sleep apnea and the Veteran's period of service.  Moreover, another examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence indicative of sleep apnea in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for sleep apnea until two years after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79. 

There is no evidence of record, except for the Veteran's own statements, suggesting that he has sleep apnea and that such a condition is connected to his active service. Although lay persons can be competent to present diagnoses and nexus opinions, and the Veteran can assert symptoms such as snoring or fatigue as observable symptoms, the question of whether these symptoms are diagnosable as sleep disorder or an event or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Moreover, the Veteran has not asserted that he is reporting a contemporaneous diagnosis of sleep apnea from a medical professional or that his averred symptoms have been linked to a diagnosis of sleep disorder by a medical professional.   As such, the Board finds that the Veteran's statements as to a diagnosis of sleep disorder and the etiology of any asserted sleep apnea is not competent evidence as to a diagnosis or nexus.  

Accordingly, element (3) is not met, and the claim would fail on this basis as well.

In sum, the criteria for service connection for sleep apnea have not been established.  The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is denied. 

 
ORDER

Entitlement to service connection for sleep disorder is denied. 




REMAND

The Veteran seeks entitlement to service connection for bilateral restless leg syndrome.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication.  

The Veteran has not yet been afforded with a VA examination in conjunction with his claim.  The medical evidence of record indicates that the Veteran's bilateral restless leg syndrome might be secondary to his service-connected spine disability.  An August 2009 private treatment record shows the Veteran was diagnosed with bilateral restless leg syndrome and it was noted that he had a signification medical history for spine surgery.  Notably, neurologic involvement in the lower extremity can be attributed to lumbar spine disorder.  See 38 C.F.R. § 4.71a.  On remand, the Veteran should be afforded with VA examination to obtain medical opinion on whether the Veteran's current bilateral restless leg syndrome is secondary to his service-connected spine disability.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

This secondary theory of entitlement has not been developed at this point.  No examiner has been asked to offer a reasoned medical opinion on the question, and the Veteran has not been afforded clear notice regarding secondary service connection.  On remand, proper notice must be accomplished, and a VA examination, with medical opinion, obtained.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2. After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the etiology of his bilateral restless leg syndrome.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed. 

Based on a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not related (50 percent or greater likelihood) that the Veteran's current bilateral restless leg syndrome is caused or aggravated by service-connected spine disability. 

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected spine disability.

An explanation for all opinions expressed must be provided.  In offering any opinion, the examiner must consider the full record, to include service treatment records.  If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representatives must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


